DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1-3, 9, 11, 19
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-20 is/are rejected.


Previous Rejections Withdrawn
The 35 USC 112(b) rejection to claim(s) 1-10, 19-20 is/are withdrawn based on the amendment.


Response to Arguments
Applicant’s arguments filed in the amendment filed 1/8/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Objections
Claims 1-20 are objected to because of the following informalities:  All claims use the phrase “biomatric.” Applicant means “biometric.”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pub. 2013/0024425) in view of Chan (US Pub. 2014/0289189) in view of Luo (US Pub. 2012/0203850) and further in view of Iwano (US Pub. 2009/0041307).
With respect to Claim 1, Huang teaches an electronic device comprising: a housing; a touch screen display exposed through a portion of the housing; (Fig. 4, para. 22; computer. To the extent that a computer does not suggest a housing, Examiner takes official notice of a housing and it would have been obvious to one of ordinary skill prior to the effective filing date to store the computer components in a housing to protect them from damage. Note also that the reference discloses devices as internal or external (see, e.g. para. 28; modem may be internal or external) which suggests a housing. Fig. 4, para. 26; monitor and input devices. To the extent that the combination of a monitor and input device does not suggest a touch screen display, Examiner takes official notice of a touch screen display exposed through a portion of the housing and it would have been obvious to one of ordinary skill prior to the effective filing date to use a touch screen display in order to receive input to control the computer.)
a processor located inside the housing and operatively connected to the touch screen display; and (Fig. 4, para. 22; processor connected to monitor and input.)
a memory located inside the housing and operatively connected to the processor, (Fig. 4, para. 23; ROM and RAM as well as hard disk drive and optical disk drive connected to processor.)
wherein the memory is configured to store at least one of personal data and a priority table having priority information of each data type, and store instructions causing the processor, when executed, to: (Fig. 1, item 120, Fig. 2, paras. 10-17; personal computer stores files and a table which assigns priority to a given file, file type, or folder.)
receive data transmitted from the external electronic device based on at least a portion of the priority table of the electronic device transmitted to the external electronic device, the data sequentially transmitted from the external electronic device based on a priority of a priority table of the electronic device (An external device will be taught later. To the extent this requires a download rather than upload, see below. Fig. 3, paras. 13, 18-20; priority controls which files will be backed up first. See also Chan, paras. 32-39; priority of files controls what files are sent and in what order. Examiner notes that Iwano also teaches a data transfer that is priority-aware, see Iwano, paras. 53-58, 69, 92, 104.)
But Huang does not explicitly teach establishing a connection with an external electronic device.
(Although Huang discloses data transfer to target media, see Fig. 1, para. 13, Huang does not disclose that the target media is necessarily external. So see Chan, Fig. 1, para. 18-20, 24-25; user data on user devices may be backed up in a server via a network connection or may be transmitted to a second user device over, e.g. Bluetooth.)
transmit the priority table of the electronic device to the external electronic device in response to the established connection, and (Huang, para. 11-13 discloses backing up files (including order of transmission) based on priority. Thus, the system transmitting the files needs to know the priority of the files to transmit. Chan, para. 25 discloses that a server or either user computing devices may be the source of a data upload. Both user devices and servers can be upload or download targets. Consequently, it would have been obvious to one of ordinary skill prior to the effective filing date to transmit the priority table to another device to allow it to upload data in the preferred priority. See also Chan, Figs. 2-3, paras. 32-39; server stores priority of files, but user can set priority, which suggests that the user’s device must transmit the priority table to the server so that the server knows the order to send files to the user device.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the device of Huang with the external connection in order to store data in the cloud in a distributed backup system in order to protect against device failure. (Chan, Fig. 1, para. 18)
But modified Huang does not explicitly teach changing the priority table based on received data.
the priority of the priority table of the electronic device is updated based on the received data from the external electronic device (paras. 29, 68, 78; system requests files on transfer list in order. Upon file transfer being completed, the file is removed from the file-to-be-transferred list, which is a change to the priority table based on received data.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the device of modified Huang with the change to the priority list so that the device need not prioritize data it has already successfully caused a transfer of. (Luo, para. 78)
But modified Huang does not explicitly teach biometric data.
However, does teach the data including biometric data measured by the external electronic device (Fig. 1, paras. 2-3, 44-45; sensor detects biometric information and transfers it to an external device. Para. 15; communication is over wired or wireless channels. Further the context is that a glucose sensing system is transmitting the results to a medical institution, and therefore suggests a network communication over a distance.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the device of modified Huang with the biometric information so that a medical institution can monitor and analyze the biometric information without having the be present. (Iwano, paras. 2, 17, 19)

(paras. 15, 25-28; system may choose different priority for files based upon whether the user is adding a new device or not, which is a default priority corresponding to user profile information. Figs. 2-3, paras. 32-39, 49; servers external to devices stores the sync policies. Since there are multiple users and users may set customized policies as well as the default policy, the system chooses from among a plurality of priority tables. See also para. 28; administrator may set the policy, user may customize policy, user may generate other policies, which are a plurality of priority tables. See also Huang, paras. 12, 14; default priorities for files until a user changes them.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 3, modified Huang teaches the electronic device of claim 2, and Chan also teaches wherein the instructions are further configured to cause the processor to periodically receive the default priority table from the external server and update the priority table of the electronic device based on at least a portion of the received default priority table. (para. 28, 32, 34, 60; administrator can manage a default policy. This suggests a transmission to receive the updated default table if the user is not using all custom values.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 4, modified Huang teaches the electronic device of claim 2, and Huang also teaches wherein the instructions are further configured to cause the processor to generate a personalized priority table based on at least a portion of the default priority table received from the external server and the personal data stored in the electronic device in response to a selection of generating the personalized priority table and configure the generated personalized priority table as the priority table of the electronic device. (paras. 12, 14-17; user may use default or set their own priority values. See also Chan, paras. 34-38; user may set priorities.)

With respect to Claim 5, modified Huang teaches the electronic device of claim 4, and Chan also teaches wherein the instructions are further configured to cause the processor to update the priority table of the electronic device corresponding to the personalized priority table based on at least a portion of a change of the personal data stored in the electronic device. (para. 35; Criterion for identifying priority files may include size or modified date, so when the file is changed it changes the modified date and therefore may change the priority of the file, changing the priority table. para. 25; system syncs added or changed files, so changing a previously transferred file may give it a priority of greater than zero. Para. 33, 37; access to files may control its priority. See also Huang, para. 15; priority can be set to folders. When a new file is created in the folder it inherits the priority of the folder. 
The same motivation to combine as the parent claim applies here.

(para. 28, 32, 34, 60; administrator may define policy that user can customize, admin may manage policies. Examiner asserts that the administrator setting a first policy and then managing policies suggests a cancellation of a customized policy. Regardless, it is clear from the parent claim that default policies exist and it would have been obvious to one of ordinary skill prior to the effective filing date to cancel a personalized priority table in order to allow an administrator to set common priorities for all users in order to ensure that particular data is given a consistent priority.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 7, modified Huang teaches the electronic device of claim 1, and Huang also teaches wherein the instructions are further configured to cause the processor to classify types of the received data according to a transmission level based on at least a portion of the priority information in the priority table of the electronic device. (paras. 13, 18; system identifies a priority as a highest priority that is transmitted first, which is a classification into a transmission level. See also Chan, paras. 15-16, 39-42; system characterizes data as priority files or non-priority files and transmits the priority files before the non-priority files. The non-priority files may not be transmitted at all or their data may be transmitted in a downgraded format.)

With respect to Claim 8, modified Huang teaches the electronic device of claim 1, and Chan also teaches wherein the instructions are further configured to cause the processor to display the data on the touch screen display based on at least a portion of an order of the data received from the external electronic device. (para. 40-42; non-priority files may have only thumbnails or short videos transmitted and not have the main file downloaded until the shortened version is viewed. Thus the display of data on the screen is based on the order. Further, both references disclose transmitting data in priority order, see Chan, para. 15-16, 39-42 and Huang, para. 11-13, and both references disclose displayed data, see Chan, para. 40; images and videos, and Huang, para. 12; jpg, which is an image. The natural implication of this is that high priority images and videos will be available for local access, and thus viewing, based on their relative priority order.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 9, modified Huang teaches the electronic device of claim 1, and Chan also teaches wherein the instructions are further configured to: cause the processor to receive a priority table of the external electronic device from the external electronic device, (Huang, para. 11-13 discloses backing up files (including order of transmission) based on priority. Thus, the system transmitting the files needs to know the priority of the files to transmit. Chan, para. 25 discloses that a server or either user computing devices may be the source of a data upload. Both user devices and servers can be upload or download targets. Consequently, it would have been obvious to one of ordinary skill prior to the effective filing date to receive a priority table from another device to allow it to upload data in the preferred priority. See also Chan, Figs. 2-3, paras. 32-39; server stores priority of files.)
The same motivation to combine as the parent claim applies here.
And Huang also teaches identify a priority of each data type based on at least a portion of the received priority table, and (Fig. 1, item 120, Fig. 2, paras. 10-17; personal computer stores files and a table which assigns priority to a given file, file type, or folder. See also Chan, paras. 32-39; user sets priority and non-priority files including identifying priority by type.)
transmit the data to the external electronic device based on at least a portion of the identified priority. (Fig. 3, paras. 13, 18-20; priority controls which files will be backed up first. See also Chan, paras. 32-39; priority of files controls what files are sent and in what order.)

With respect to Claim 11, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. 

With respect to Claims 12-19, they are substantially similar to Claims 2-9, respectively, and are rejected in the same manner, the same art and reasoning applying. 


Claims 10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang (US Pub. 2013/0024425) in view of Chan (US Pub. 2014/0289189), in view of Luo (US Pub. 2012/0203850) in view of Iwano (US Pub. 2009/0041307) and further in view of Karandikar (US Pub. 2013/0332505).
With respect to Claim 10, modified Huang teaches the electronic device of claim 9, and Huang also teaches wherein the instructions are further configured to cause the processor to: transmit the data to the external electronic device in an order of priority based on at least a portion of the priority table of the external electronic device (Fig. 3, paras. 13, 18-20; priority controls which files will be backed up first. See also Chan, paras. 32-39; priority of files controls what files are sent and in what order.)
identify a transmission level of the data type based on at least a portion of the priority table of the external electronic device (paras. 13, 18; system identifies a priority as a highest priority that is transmitted first, which is a classification into a transmission level. See also Chan, paras. 15-16, 39-42; system characterizes data as priority files or non-priority files and transmits the priority files before the non-priority files. The non-priority files may not be transmitted at all or their data may be transmitted in a downgraded format.)
But modified Huang does not explicitly teach transmitting through communication means corresponding to the identified transmission level.
(para. 68-70; system may identify a particular type of connection that data can transfer over such as allowing a first type of data over wireless, but a second type of data over wired. Examiner asserts that different types of communication methods are different transmission schemes, but to the extent that a transmission scheme can be seen as serial versus parallel, see also Chan, paras. 44-48, 82; system may download some files from a proximate device over Wi-Fi and download other files from the server. System can run actions in parallel.)
and transmit the data through a communication device corresponding to the identified transmission level among a plurality of communication devices when the data transmission scheme is a second transmission scheme. (Transmission level was previously taught. para. 68-70; system may identify a particular type of connection that data can transfer over such as allowing a first type of data over wireless, but a second type of data over wired. Wired communication is a communication means among a plurality of communication means.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the device of modified Huang with the communication means in order to schedule data that needs a secure transfer over a secure type of connection. (Karandikar, paras. 68-70)

With respect to Claim 20, it is substantially similar to Claim 10 and is rejected in the same manner, the same art and reasoning applying.


Remarks
Applicant argues at Remarks, pgs. 8-9 that the amended claimset has fixed all 112(b) issues because Claims 10 and 19 were fixed in the After Final (12/1/2020) and the remaining means-plus based rejections are overcome by the removal of the language. Examiner agrees and withdraws the rejection.
Applicant argues at Remarks, pgs. 10-12 that the 103 rejection should be withdrawn because none of the references teach the amended language. Examiner agrees inasmuch as none of the cited references teaches biometric data. However, because biometric data is a specific type of data, techniques which are performed on data generally equally apply to biometric data for the same benefits and predictable results (see MPEP 2143(I)(C) and (D)) and are therefore obvious. Further, a motivation for transferring biometric data exists, and the prior art made priority-aware transmissions of biometric data. Consequently, the amended claims require little more than a finding that Applicant did not invent biometric data collection.
Notably, the claims do not nominate a particular priority specifically relating to some characteristic of biometric data; the claims merely require that the biometric data be “sequentially transmitted from the external electronic device based on a priority of a priority table” which was obvious from the previous teachings even absent any biometric teaching and the biometric limitation adds nothing to that feature. It would advance and compact prosecution if Applicant added limitations that specifically controlled the priority based upon biometric-data-specific features, but that is not the case here.
Examiner cites Iwano to teach biometric data. All claims remain obvious and all claims are rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449